DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 22, 25, 26, 30, 39-41, 47 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Heckman (US 2014/0270585 A1) in view of Nocek (US 4,744,674 A). 
Regarding claim 1, Heckman teaches a zipper tape-equipped bag comprising: a bag body comprising an aperture and a housing space in which an article is housed; a zipper tape bonded to an inner surface of the bag body and comprising: an 
Heckman fails to teach a length of the second belt-shaped base from a position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body being 2.0 mm or less. Nocek teaches an analogous zipper tape equipped bag comprising a zipper tape including an engagement portion having a pair of a male hook and a female hook that are engageable with each other, and a pair of first and second belt-shaped bases continuously provided to the engagement portion. Nocek further teaches that it is known and desirable in the prior art to configure one of the first and second belt-shaped bases (11) such that it does not extend above the engagement portion and thus, cannot be gripped to separate the male hook from the female hook to open the bag (column 3 lines 56-62 and FIG. 6).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckman by 
Regarding claim 2, Heckman teaches a zipper tape-equipped bag comprising: a bag body comprising an aperture and a housing space in which an article is housed; a zipper tape bonded to an inner surface of the bag body and comprising: an engagement portion comprising a pair of a male hook (58) and a female hook (44) 
Heckman fails to teach a length of the second belt-shaped base from a position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body being 2.0 mm or less. Nocek teaches an analogous zipper tape equipped bag comprising a zipper tape including an engagement portion having a pair of a male hook and a female hook that are engageable with each other, and a pair of first and second belt-shaped bases continuously provided to the engagement portion. Nocek further teaches that it is known and desirable in the prior art to configure one of the first and second belt-shaped bases (11) such that it does not extend above the engagement portion and thus, cannot be gripped to separate the male hook from the female hook to open the bag (column 3 lines 56-62 and FIG. 6).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckman by 
Regarding claim 3, Heckman as modified by Nocek teaches the bag of claim 1 above, wherein the male hook comprises a claw (66) protruding toward the aperture and a claw (67) protruding toward the housing space and the female hook comprises a claw (51) protruding toward the aperture and a claw (50) protruding toward the housing 
Regarding claim 4, Heckman as modified by Nocek teaches the bag of claim 1 above, wherein the second belt-shaped base is not bonded to the bag body at least from the position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body (Heckman: FIG. 2, 5, 6).
Regarding claim 5, Heckman as modified by Nocek teaches the bag of claim 1 above, wherein the length of the second belt-shaped base from the position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body is shorter than a length of the first belt-shaped base from the position where the first belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body (Nocek: FIG. 6).
Regarding claim 22, Heckman as modified by Nocek teaches an article housing method of housing an article in the zipper tape-equipped bag according to claim 1, comprising: housing the article into the housing space from the aperture of the bag body; and bringing the engagement portion of the zipper tape into engagement after housing the article (Heckman: paragraphs 21, 24).
Regarding claim 25, Heckman teaches a manufacturing method of a zipper tape equipped bag comprising: a bag body formed by overlaying a base film: and a zipper tape bonded to the bag body and comprising: an engagement portion comprising a pair of a male hook (58) and a female hook (44) engageable with each other; and a pair of 
Heckman fails to teach cutting at least the second belt-shaped base such that a length of the second belt-shaped base from a position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body is 2.0mm or less. Nocek teaches an analogous zipper tape equipped bag and manufacturing method, wherein the bag comprises a zipper tape including an engagement portion having a pair of a male hook and a female hook that are engageable with each other, and a pair of first and second belt-shaped bases continuously provided to the engagement portion. Nocek further teaches that it is known and desirable in the prior art to cut one of the first and second belt-shaped bases such that it does not extend above the engagement portion and thus, cannot be gripped to separate the male hook from the female hook to open the bag (column 3 lines 56-62 and FIG. 6).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckman by 
Regarding claim 26, Heckman teaches a manufacturing method of a zipper tape equipped bag comprising: a bag body formed by overlaying a base film: and a zipper tape bonded to the bag body and comprising: an engagement portion comprising a pair of a male hook (58) and a female hook (44) engageable with each other; and a pair of first and second belt-shaped bases (42, 56) continuously provided to the engagement 
Heckman fails to teach cutting the second belt-shaped base such that a length of the second belt-shaped base from a position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body is 2.0mm or less. Nocek teaches an analogous zipper tape equipped bag and manufacturing method, wherein the bag comprises a zipper tape including an engagement portion having a pair of a male hook and a female hook that are engageable with each other, and a pair of first and second belt-shaped bases continuously provided to the engagement portion. Nocek further teaches that it is known and desirable in the prior art to cut one of the first and second belt-shaped bases such that it does not extend above the engagement portion and thus, cannot be gripped to separate the male hook from the female hook to open the bag (column 3 lines 56-62 and FIG. 6).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckman by 
Regarding claim 30, Heckman as modified by Nocek teaches the method of claim 25 above, wherein the method further comprises cutting the second belt-shaped base such that the length of the second belt-shaped base from the position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body is shorter than a length of the first belt-shaped 
Regarding claim 39, Heckman as modified by Nocek teaches the bag of claim 2 above, wherein the male hook comprises a claw (66) protruding toward the aperture and a claw (67) protruding toward the housing space and the female hook comprises a claw (51) protruding toward the aperture and a claw (50) protruding toward the housing space, wherein the claw protruding toward the housing space of one of the male hook or the female hook is configured to engage the claw protruding toward the aperture of the other one of the male hook or the female hook (Heckman: FIG. 4-6). 
Regarding claim 40, Heckman as modified by Nocek teaches the bag of claim 2 above, wherein the second belt-shaped base is not bonded to the bag body at least from the position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body (Heckman: FIG. 2, 5, 6).
Regarding claim 41, Heckman as modified by Nocek teaches the bag of claim 2 above, wherein the length of the second belt-shaped base from the position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body is shorter than a length of the first belt-shaped base from the position where the first belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body (Nocek: FIG. 6).
Regarding claim 47, Heckman as modified by Nocek teaches an article housing method of housing an article in the zipper tape-equipped bag according to claim 2, 
Regarding claim 72, Heckman as modified by Nocek teaches the method of claim 26 above, wherein the method further comprises cutting the second belt-shaped base such that the length of the second belt-shaped base from the position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body is shorter than a length of the first belt-shaped base from the position where the first belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body (Nocek: column 3 lines 53-62 and FIG. 6).
Claims 7 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Heckman in view of Nocek, as applied to claims 1 and 2 above, and further in view of Bruno et al. (US 5,372,429 A, hereinafter Bruno). 
Regarding claims 7 and 43, Heckman as modified by Nocek teaches the bag of claims 1 and 2 above, but fails to teach an opening cut portion provided closer to the housing space with respect to the engagement portion. Bruno teaches an analogous zipper tape equipped bag comprising a zipper tape including an engagement portion having a pair of a male hook and a female hook that are engageable with each other, and a pair of first and second belt-shaped bases continuously provided to the engagement portion. Bruno further teaches that it is known in the art to provide the bag with an opening cut portion (43, 44) provided closer to the housing space with respect to the engagement portion and configured tear when efforts are made to open the bag by 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckman by providing an opening cut portion positioned closer to the housing space with respect to the engagement portion, as taught by Bruno, in order to provide the bag with a tamper indicating means. 
Claims 19 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Heckman in view of Nocek, as applied to claims 1 and 2 above, and further in view of Cheung (US 2006/0165316 A1).
Regarding claims 19 and 44, Heckman as modified by Nocek teaches the bag of claims 1 and 2 above, but fails to teach the engagement portion comprising a plurality of engagement portions. Cheung teaches an analogous zipper tape equipped bag comprising a zipper tape including an engagement portion having a pair of a male hook and a female hook that are engageable with each other, and a pair of first and second belt-shaped bases continuously provided to the engagement portion. Cheung further teaches that it is known and desirable in the prior art to provide a plurality of engagement portions in order to enhance the sealing effect and strength of the zipper tape (paragraph 34). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement portions of Heckman by providing an additional engagement portion such that the zipper . 
Claims 20 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Heckman in view of Nocek and Cheung, as applied to claims 19 and 44 above, and further in view of Johnson (US 5,729,876 A).
Regarding claims 20 and 45, Heckman as modified by Nocek and Cheung teaches the bag of claims 19 and 44 above, but fails to teach at least one of the belt-shaped bases of the zipper tape comprising a deformable portion that is positioned between the plurality of engagement portions and is bendable in a thickness direction of the belt-shaped base by a stress smaller than a bending stress to be applied in the thickness direction.
Johnson teaches an analogous zipper tape equipped bag comprising a zipper tape including an engagement portion having a pair of hooks that are engageable with each other, and a pair of first and second belt-shaped bases continuously provided to the engagement portion, wherein the engagement portion comprises a plurality of engagement portions (22/34, 36/24). Johnson further teaches that it is known in the prior art to provide at least one of the belt shaped bases with a deformable portion (100) that is positioned between the plurality of engagement portions and is bendable in a thickness direction of the belt-shaped base by a stress smaller than a bending stress to be applied in the thickness direction in order to allow some deformation of the closure element (column 7 lines 16-23 and Fig. 1, 5).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckman by . 
Claims 21 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Heckman in view of Nocek, as applied to claims 1 and 2 above, and further in view of Nanba et al. (US 2009/0300891 A1, hereinafter Nanba).
Regarding claims 21 and 46, Heckman as modified by Nocek teaches the bag of claims 1 and 2 above, but fails to teach the first and second belt-shaped bases comprising a rib protruding from a surface of the first and second belt-shaped bases opposite from the surface on which the engagement portion is continuously formed. 
Nanba teaches an analogous zipper tape equipped bag comprising a zipper tape including an engagement portion having a pair of a male hook and a female hook that are engageable with each other, and a pair of first and second belt-shaped bases continuously provided to the engagement portion. Nanba further teaches that it is known and desirable in the prior art to provide the first and second belt-shaped bases with a rib (115/125) protruding form a surface opposite from the surface on which the engagement portion is continuously formed in order to prevent the zipper tape from being excessively heated and pressurized (paragraph 76 and FIG. 1). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckman by providing bonded portions of the first and second belt-shaped bases with a rib . 
Response to Arguments
Applicant's arguments filed June 3, 2020 have been fully considered but they are not persuasive. 
Applicant’s argument that Nocek only teaches that the bags terminate together with the zipper elements right at the location of the rib and groove elements and thus, fails to teach the base film of the bag extending beyond the engagement portion toward the open end of the bag, is not persuasive.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Additionally, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, Heckman already teaches a bag body that extends beyond the engagement portion of both of the first and second belt-shaped bases toward the aperture of the bag body and the rejection presented above does not modify the length of the bag body. 

Additionally, the bag of Nocek terminates together with the zipper elements right at the location of the rib and groove elements because the bag is directly/continuously attached to the rib and groove elements. Accordingly, in order for the rib and groove elements to be free of means for applying normal separating forces, the bag also has to be cut since it is attached to the rib and groove elements at a point where a lateral force can be applied to separate the rib and groove elements if it were not cut.
However, it is not necessary to cut the bag body of Heckman with the second belt-shaped base because the bag body is not directly or continuously attached to the second belt-shaped base or to the male and female hook elements at a point where a lateral force would need to be applied to separate the male and female hook elements.  Rather, a lateral force can only be applied to separate the male and female hook elements by grasping the bag body/first belt-shaped base and the second belt-shaped base and pulling them apart. Thus, only the second belt-shaped base would need to be cut to render the male and female hook elements free of means for applying normal separating forces. 

Applicant’s argument that Nocek fails to disclose any teaching relating to the length of the second belt-shaped base from a position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body, is not persuasive. 
Nocek fails to disclose specific dimensions relating to the length of the second belt-shaped base from a position where the second belt-shaped base is continuously provided to the engagement portion to the first end near the aperture of the bag body. However, Nocek does teach the length being such that it does not extend above the engagement portion and thus, cannot be gripped to separate the male hook from the female hook to open the bag (column 3 lines 56-62 and FIG. 6).
Accordingly, while the disclosure of Nocek fails to disclose specific dimensions relating to the length of the second belt-shaped base, the disclosure does include a teaching relating to the length of the second belt-shaped base and the desirable benefits resulting from the length. 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Heckman by alternatively configuring the second belt-shaped base in the zipper-non-operable section (72) from a position where the second belt-shaped base is continuously 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINA K ATTEL/           Examiner, Art Unit 3734         

/JES F PASCUA/           Primary Examiner, Art Unit 3734